PCIJ_A_11_MavrommatisJerusalem-Readaptation_GRC_GBR_1927-10-10_JUD_01_PO_02_EN.txt. 33

DISSENTING OPINION BY M. ALTAMIRA.
[ Translation. |

I regret that I disagree both with the conclusions and the
reasoning’ of the present judgment, and I feel it my duty to
state, very briefly, the essential points upon which my dissent
is based.

1.—The doctrine of the Court, which has been enunciated
in Judgments Nos. 2 and 5 and is repeated in the present
judgment, is that it has jurisdiction to entertain questions
concerning the interpretation and application of Protocol XII
of Lausanne in so far as such questions originate in, or are in
their turn dependent on, a question of the interpretation or
application of Article 11 of the Mandate for Palestine in
connection with a concession covered by the guarantees
afforded in the Protocol itself, which question therefore falls
within the scope of the international obligations accepted in
this respect by the Mandatory.

This necessary connection between the Mandate and the
Protocol, is the condition upon which the coming into play of
Article 26 of the former instrument, which confers jurisdiction
on the Court, is dependent, and it arises whenever there is
incompatibility between the obligations contained in the
Protocol and the use made by the Mandatory of the powers
bestowed upon him by Article xz of the Mandate in the
sphere of economic policy to which the concessions contemplated
by the Protocol belong, and whenever, as a consequence of this
incompatibility, the reservation expressly made in Article II
in regard to these obligations is disregarded.

It is clear that, according to the article referred to, disregard
of international obligations may occur when the power
exercised by the Mandatory is that of providing for public
ownership as well as when it is that relating to public control,
that is to say, both when the Administration declares a
thing or a right forming part of a previously granted and
valid concession to be public property, and in so doing means itself
to undertake exploitation, and when it grants this thing or
DISSENTING OPINION BY M. ALTAMIRA 34.

right to a person other than the original concessionnaire, in a
manner involving the exercise of public control. The wording
of the second sentence of Article 11, paragraph 1, is very
clear as regards ‘this point. According to this sentence, the
“reservation concerning international obligations’ covers both
public ownership and control. It is no less clear that
the sentence makes a definite distinction between two different
powers: that of providing for ownership and that of providing
for public control. Again, if the word “ownership” is here
intended to convey—and it cannot well be otherwise—the idea
of public or State (administration) ownership, it is obvious
that “control” can only contemplate the only other form of
ownership possible in connection with the development of the
natural resources of the country or of works and services of
public utility, that is to say, private ownership, which is
economically necessary to the existence of a private enterprise.
The degree or extent to which the administration may
intervene in an enterprise of this second category, in preference
to itself undertaking exploitation, is, in principle, a matter
of no, or secondary, importance in characterizing the system.
But one thing is certain, and that is that there is a limit
to such interference which cannot be overstepped without
destroying the very system established by the first paragraph
of Article 11, and this limit is the border line which divides
public ownership from private ownership in regard to the:
exploitation of resources, etc. Were it possible for the inter-
ference of the administration in a private enterprise of the
kind contemplated in Article 1x1, when it uses the words
“public control”, to become in a particular case indistinguish-
able from or so closely akin to “public ownership’ that it
would be difficult to separate the two powers, it would be
impossible to understand why a distinction has been made in
the article. between the two kinds of power. This conclusion
would have still more weight if it were sought to interpret
the expression “public control’ in the Mandate as meaning
only that form of intervention in which the action taken by
the administration is indistinguishable from public ownership,
or borrows from the latter most of its characteristic powers.
It is therefore clear that the expression “public control”
in Article 11 must cover many, if not all—a point which the
DISSENTING OPINION BY M. ALTAMIRA 35

Court does not seem to: accept—the possible degrees of inter-
ference by the administration in a private undertaking, but
always excepting a degree of control which would obliterate
the difference as regards “public ownership”. Thus, even
taking a. very strict interpretation, it would be at all events
very difficult to limit the meaning of public control to such
forms of intervention on the part of the administration as
‘would, for instance, result. in the complete or almost com-
plete nationalization or municipalization of a private concern.
Even admitting that control may assume some of these
extreme forms without ceasing to be “control” “and becoming
something more, it is certain that it may also assume other
forms of intervention on the part of the administration, or,
in other words, the reservation by the administration of
certain rights of intervention in the operation of the private
concern. |
The foregoing reasoning, which is based on legal conceptions,
is borne out by the logical interpretation of Article rz. In
the expression of an idea, two things are never contrasted
unless it is considered that they really possess characteristics
‘sufficiently different, and even perhaps contradictory, to enable
them to be regarded as logically suitable to be contrasted ;
and when the expression has a legal significance, the need
for the observance of this rule is greater than ever. It
might even be said that Article Ir only recognizes two ways
of exercising the powers granted to the Administration and
that, consequently—when the method chosen is not that of
‘public ownership—, the only form of concession which is
permissible in Palestine for the exploitation of the natural.
resources of the country or the carrying out of public works,
‘services or utilities, is that which takes the form of public
control. In that case it would be still less possible to hold
that this control would only be exercised in one particular way.

2.—Strictly speaking I might have spared myself the greater
‘part of the foregoing observations, seeing that the hypothesis
therein considered of a conception of public control entirely
or partially obliterating the fundamental difference between

5
DISSENTING OPINION BY M. ALTAMIRA 36

exploitation by the administration, or public exploitation, and
private exploitation does not appear in the doctrine estab-
lished and explained in Judgments Nos. 2 and 5.

All that I find in regard to this point in those judgments—
and this might therefore seem to compel the Court not to
deviate from them—is the following:

Firstly, that public control according to the meaning
of this expression in the English text of the Mandate (selected
by the Court for reasons which it is unnecessary to repeat
here) does not cover the actual act of granting an undertaking
or concession of public utility to an individual or company
(i.e. the contract by which the administration leaves economic
development to a private person instead of keeping it in
its own hands), but only “the various methods whereby the
‘public administration may take over or dictate the policy of”
undertakings of the kind under consideration, which methods
may “accompany” the grant of the concession.

Secondly, that this somewhat wide sense of public control
has not been determined by any concrete definition (save
that which I will consider shortly) nor by any enumeration
of the methods covered by it. It remains open therefore to
all possible interpretations as to the extent and as to the
form in which the taking over. or supervision by the adminis-
_ tration may take place. One single observation in this
respect has been made by the Court in Judgment No. 2,
because it particularly concerned the case of Mr. Rutenberg’s
concessions which were then under discussion. The observa-
tion in question is that concerning the connection between
the government control stipulated in these concessions and
their recognition as public utility undertakings. It seems
almost useless to recall—because it is so well known—that
recognition or a declaration of the character as a public service
of a private enterprise of a very general nature concerned,
for instance with the construction of communications (roads,
railways, etc.) and the supply of water, is not necessarily
accompanied by very pronounced forms of advice or of
supervision over its management on the part of the adminis-
tration. In many systems of legislation, it is rather a form
designed to facilitate certain works of the undertaking or the
fulfilment of certain necessary conditions such as the expro-
priation of land, the- creation of servitude, etc.
DISSENTING OPINION BY M. ALTAMIRA 37

‘Thirdly, and this might also be regarded as a definition
of the characteristic methods of public control in the sense
of the Mandate, Judgments Nos. 2 and 5—and especially
No. 2 which, as is generally known, relates to the jurisdiction
—also establish two circumstances: that the High Commis-
sioner for Palestine had to intervene in order to approve
the statutes of the company to be formed by Mr. Rutenberg
to operate his concessions, and that the Jewish Agency men-
tioned in the Mandate also played a part therein. The latter
circumstance the judgment appears to regard—to use the
language of the judgment—as a manifestation “of a pro-
gramme of economic policy’ which is referred to several
times in the Mandate and is characteristic of that instrument
from this point of view. And it is because it found that
these two circumstances were present in the Rutenberg con-
cessions of 1921 that the Court in 1924, held that there was
in them an exercise of public control. It could certainly
.not follow from this that, apart from these methods of public
control, there were no others which would also be covered
by the general formula then adopted. by the Court. It is,
however, unnecessary, from the point of view of my main
argument, to proceed further with the consideration of this
question, since the observations I have just made seem to
me sufficient. But I think it necessary to point out, as
regards the part played by the Jewish Agency in the eco-
nomic policy of Palestine, that this very fact has the effect
of excluding any action on the part of the public administration
which would destroy the interests and character of that
Organization. The recognition of that Organization as a true
public body, with the rights conferred on it by Article 4 of
the Mandate, implies that it must be accorded privileged or
exceptional treatment which would disappear if the control
exercised by the Administration were so extensive as. to result
in the substitution of the Administration itself for the Jewish
Agency. In order to effect this substitution, the Administration
might certainly base itself upon public ownership without having
recourse to public control. |

3.—The doctrine in regard to public control which I have
just indicated as flowing from Judgments Nos. 2 and 5 is not
DISSENTING OPINION BY M. ALTAMIRA 38

substantially changed in the present judgment. The concep-
tion of control still means “a situation which, although it
does not take the legal form of ownership, enables the public
authorities to exercise certain powers normally inherent in
ownership’, or certain measures which may accompany the
grant of the concession and give it the character of public
control. At the same time this conception also covers, in the
present judgment, the ‘programme of economic policy”
referred to in Article xx and several other articles of the
Mandate. It should, however, be observed that the “certain
powers” as also the “‘measures’’ alluded to, still cover a wide
field which is only limited by an exception in regard to ‘the
right reserved in certain circumstances to the authorities in
respect of concessionary undertakings’, with which I will deal
later on. The general nature of the terms used only serves
to emphasize the great variety of forms which these “powers’’
and “measures” may assume in practice ; and this is doubtless
what the judgment means to convey when it says that ‘the
question whether, in a given case, there has been an exercise
of the full power to provide for public control is essentially
a question that can only be decided for each particular case
as tt arises’,

It would indeed be impossible to construe this sentence
in any other way than as the recognition of the existence
of many circumstances, other than those which in 1924 were
found to exist in the Rutenberg concessions and which would
be peculiar to each case. It would, in my opinion,’ be just as
difficult to make a general assumption, covering all possible
contingencies, to the effect that ‘the right reserved in certain
circumstances to the authorities in respect of concessionary
undertakings, either by means of administrative regulations
or by clauses inserted in the concessionary contracts, to exer-
cise powers ‘of advice and supervision, does not come within
the conception of “public control’ as used in Article tr”.
We will not pause to consider the fact that the insertion
of these powers of advice and supervision in concession-
ary contracts is by no means essential, since it is a pure
formality, as is shown by, amongst other things, the fact
that in the case of the Rutenberg concessions of 1921, the
powers of “public control” were set out in the actual contracts.
DISSENTING OPINION BY M.. ALTAMIRA 39

As regards the scope of the powers of ‘advice and super-
vision”, it will suffice to recall the great variety of forms,
which ‘these two powers” of the public administration
may take in a private undertaking, and likewise the’ variety
of forms which they actually take in modern administrative
law,. in order to arrive at the conclusion that, even only
taking into account the definitions—very few in number—
accepted by the judgment as regards “certain powers norm-
ally inherent in ownership’, the provisions of administrative
law and of concessionary contracts, in all countries, create, and
that very often, powers of advice and supervision of the same
kind as those granted in the Rutenberg concessions of. 1921.
The line of demarcation between power of advice and super-
vision constituting “‘public control’? and that which does not
do so (since such a line seems desirable), does not allow of
a general affirmation which at all events would discard from
the conception of “control” the greater proportion of the
forms which advice and supervision may take and which are
usual in modern concessions, but in a varying degree,
and which reserve to the Administration powers normally
inherent in ownership. The distinction between the circum-
stances contemplated in the first of the quotations from
the judgment, given at the beginning of this reasoning,
and those contemplated in the second quotation, does not
therefore correspond to a situation of fact separating two
different domains in the relations between the Adminis-
tration and private enterprises from the standpoint of the
freedom of action of the latter or the intervention of the
former.

After all, of all the forms and degrees which the public
control mentioned in Article 11 may assume, the only ones
which are of importance in each given case for the solution of
the question of the Court’s jurisdiction now under considera-
tion, are those which would be incompatible with the rights
of a previous concession, which must be maintained and pro-
tected in accordance with the obligations established by Pro-
tocol XII and reserved by Article 11 of the Mandate. For this
fundamental reason, it was possible to say that a series of acts
tending to set aside, and render impossible to carry out,
certain concessions, in order to give free play to the Zionist
‘DISSENTING OPINION BY M. ALTAMIRA 40

economic policy of the Mandate, may constitute a method of exer-
cising public control. In my opinion this is certainly the case.

4.—In any case it is an accepted fact that, according
to Article 11, the Administration must employ the powers
which were conferred upon it in such a way as not to con-
travene the obligations which the Mandatory has accepted as
regards the maintenance and respect of formerly valid conces-
sions. This undertaking cannot, in my opinion, be under-
stood as meaning that it does not contemplate all the acts
which might endanger the respect or the maintenance of the
concessions indicated above. It cannot therefore end in the
accomplishment of a single and formal act, representing the
initial stages of respect and maintenance, but on the other
hand it must include all the elements which would be neces-
sary for the effacement of any form of contradiction between
the application of a measure of public control relating to a
concession of that kind and the respect and maintenance of
another concession granted under the Protocol. That would
be the case in the event of the signature of a contract for
readaptation followed by acts which rendered the adaptation
itself ineffective. It goes without saying that the consequences
would be all the more harsh in the case where the con-
tract for readaptation had annulled the former concession
which had been the subject of such readaptation; because
if by that fact the original concession totally disappeared
while the one which had been substituted for it had been
rendered incapable of execution, what then would remain of
‘ the rights of the concessionnaire ? It becomes clear that under
any other assumption the guarantees provided for under the
Protocol and affirmed under Article 1x of the Mandate would
be entirely illusory.

It is thus obvious that every time we find ourselves con-
fronted with such contradiction, we are entitled to say that
the matter comes under the operation of Article 11 and con-
sequently of Article 26 of the Mandate.

5.—In the case under consideration, this contradiction
appears to have arisen with regard to the facts, the nature
and interpretation of which are the subject of the dispute
submitted to the Court by the Application of May 28th, 1927.
DISSENTING OPINION BY M. ALTAMIRA . AT

Substantially, the grounds for the dispute are to be found
in certain difficulties which the Palestine Administration and
the Colonial Office had made to the carrying out in a
reasonable time of certain conditions without which the con-
cession granted to M. Mavrommatis as a readaptation of his
former concession would be practically cancelled. The words
“delays’ and “hostility” employed in the conclusions of the
Case of the Greek Government serve to show the nature of
the alleged difficulties. |

Whatever the nature of these acts may be, whether positive
or negative, the Greek Government claims that they were due
to the fact of the existence of a concession granted by the
Administration to Mr. Rutenberg which the latter claimed
covered one of the elements considered by M. Mavrommatis
to be essential for his concession. The fact that this allegation
affected in a certain respect and to a certain degree the
delays and the other acts of the authorities alleged by the
Greek Government, is in my opinion clearly established. I
am led to believe this is owing to two circumstances amongst
others. The first amongst them is the suggestion made by
the Colonial Office to Sir H. Greenwood on July gth, 1926,
to confer with Mr. Rutenberg with regard to the opposition
set up by the latter with regard to the readaptation
M. Mavrommatis had obtained on February 25th of the same
year. This suggestion would certainly not have been made
if the Colonial Office had not then thought that there was
something more or less well founded in Mr. Rutenberg’s
opposition. Many of the acts of the Administration during
the year 1926 may be explained on the assumption of this
opinion. The second circumstance which goes to confirm
what would otherwise be simple conjecture in what I have
just stated is to be found in the explanation given by Coun-
sel for the British Government in his reply made at the
public hearing on September roth last with regard to the
delay by the authorities in deciding whether there had really
been a contradiction, as alleged by Mr. Rutenberg, between
his concession and that of M. Mavrommatis as far as concerns
the use of the El-Audja source. It is impossible to judge
now of the weight or of the justification of the grounds
upon which, according to this explanation, the delays of the
DISSENTING OPINION BY M. ALTAMIRA 42

authorities rested, because this question appertains to the
merits of the case and not to the question of the jurisdiction
of the Court to adjudicate upon those merits. But the fact
of the existence of these grounds suffices for the question
which the Court is now called upon to determine.

The essential facts for the purpose of reaching a decision
are the following:

(rt) The concession upon which Mr. Rutenberg’s opposition
was founded had been granted to him by the Administration
in the exercise of its public control. As regards the original
form of the concession of September 12th, 1927, the Court has
already in its previous judgments stated its opinion. As
regards the confirmation of the concession on March 5th,
1926 (clause 3 [A]), it is sufficient to say that it brought
about no change and is confined to guaranteeing its main-
tenance. Moreover, the Court has recognized that this con-
firmation, which may certainly be defined as a final grant, is
an act undertaken by virtue of the full powers provided for
under Article rz of the Mandate. It is thus in the same
situation as the other concession of Mr. Rutenberg, which was
the subject of dispute settled by Judgments Nos. 2 and 5.

(2) In 1924 the concession of September 12th, 1921, called
“El-Audja Concession”, was not in contradiction with any of
the previous valid concessions of M. Mavrommatis. Nor could
there in 1926, it seems, have existed any contradiction with
the readapted concessions of M. Mavrommatis, unless the
El-Audja concession were to be interpreted as à monopoly
over the waters of that source considered as having been
necessarily granted to Mr. Rutenberg for the purpose of gener-
ating the supply of electrical energy and thus preventing
the use by M. Mavrommatis of these same waters which were
considered technically to be necessary for the sufficient supply
of the town of Jerusalem and consequently for the carrying
out of the concession itself. This eventuality was not provided
for in the Rutenberg concession of March 5th, 1926, because
that concession, although subsequent to M. Mavrommatis’
readapted concessions (of February 25th), only referred in clause 3
to one of the latter such as it was granted in 1914 by the
Municipality of Jerusalem for the supply of electricity and
electric tramways, a concession which did not refer to the
DISSENTING OPINION BY M. ALTAMIRA 43

waters of El-Audja, and the Rutenberg concession of Sep-
tember 12th, 1921, and was confined to guaranteeing them
both against the possible and inconsistent application to
them of the concession granted to the Palestine Electric
Corporation. Nothing was thus said with regard to the water
concession of Jerusalem granted to M. Mavrommatis, although
on March 5th the possibility might have been foreseen of a
conflict between the El-Audja concession of Mr. Rutenberg
and this concession of M. Mavrommatis, owing to the fact
that under clause 6 of the contract of February 25th (a
clause which is a typical clause of readaptation, namely, of
bringing an undertaking into conformity with the new eco-
nomic conditions of the country) ‘a source or sources” was
mentioned capable of providing not less than 6,000 cubic
_ metres of water per day and up to a maximum of I1,000,
and that technical opinions had already been given that this
condition could not be fulfilled unless the El-Audja waters
were utilized. The fact that at the time of the grant of an
electricity concession a water concession, the property of
Mr. Rutenberg, had been reserved, would have made possible
without any hardship a reservation also of the concession for
the supply of water newly granted to M. Mavrommatis. |
(3) Although it may be admitted that in form there was
no express incompatibility in the terms of the two concessions
of Rutenberg and the two concessions of Mavrommatis,
Mr. Rutenberg endeavoured to question the matter. All his
opposition during 1926, all his attempts to approach M. Mavrom-
matis in order to get rid of him in the Jerusalem under-
takings, all his threats with regard to M. Mavrommatis
and even to the British authorities, were based on the claim
that his concession of September 21st, 1921, finally granted
on March 5th, 1926, conferred upon him a monopoly over the
El-Audja waters and on that ground he could prevent the
carrying out of the Mavrommatis concession which depended
upon the approval of the plans in which the El-Audja waters
were included as indispensable.
. We are therefore confronted with a concession—-that of
Mr. Rutenberg—granted, as has already been stated, in the
exercise of public control and which had become incompatible
with another concession—that of M. Mavrommatis—which
; 6
DISSENTING OPINION BY M. ALTAMIRA 44

belongs to the type of concessions coming under the guaran-
tee of international obligations provided for under Article rr
of the Mandate. The fact, recognized some months later by.
the authorities, that Mr. Rutenberg’s allegation was ill-
founded in law, does not deprive that allegation of being
in. the nature of an obstacle which had effectively been in the
way of M. Mavrommatis’ concession during a certain time,
a time sufficient to produce the disastrous economic conse-
quences of which the Greek Government complains. If Mr. Ruten-
berg’s allegation had been well-founded, it would have pro-
duced exactly the same result with this difference: that
these results would not have come to an end at a certain date
in the way in which they have done in the present case. But
it must again be repeated that the time during which oppo-
sition was made was sufficient to bring about the vexatious
consequences for the Mavrommatis concession which constitute
the subject matter of the discussion between the Parties.

The difference between an allegation founded in law, and
another which is not, but which has the same effect, is not
sufficient in a case such as the present one to destroy, in
the facts which have taken place, the characteristics necessary
for founding the jurisdiction of the Court, that is to say, in
order to consider them as being included in the category of
facts which, being in themselves a direct exercise of pub-
lic control by the Administration or resulting from such a
previous exercise, lead in practice to incompatibility with
the obligations concerning the respect and maintenance of
the concessions guaranteed under Protocol XII. A mere external
form should not be sufficient. It does not appear to be
in conformity with juridical common sense to consider that
the only method of acting in a manner contrary to and of
infringing the respect and maintenance of a concession is the
existence, in another concession granted in the exercise of
public control, of a clause which directly contravenes the
rights of the earlier one or which would give to the conces-
sionnaire of the second the possibility of contravening the
other. In the 1924 case it was the existence in the Rutenberg
concessions of Article 29, the application of which led to the
failure in respect for and maintenance of the concessions. of
M. Mavrommatis. It should be recalied that Mr. Rutenberg
DISSENTING OPINION BY M. ALTAMIRA 45

did not make use of this article in xQ21-1924. However,
the mere existence of that article and the effect which it
seemed to produce on the attitude of the Palestine and British
authorities with regard to the rights of M. Mavrommatis is
sufficient for the Court for the purpose of determining that,
in the practical case under consideration, there was a valid
reason for ruling that it had jurisdiction.

The identity between this situation in 1924 and that existing
in the present case seems to me to be so strong that it would be
impossible in my opinion to justify a decision to the contrary:

As concerns the significance to be attached to the acts
now imputed to the Palestine and British authorities in.con-
nection with the interests represented by the Mavrommatis
concession, regard must also be had to the well known fact
that law is not an abstract and merely speculative science.
On the contrary, it is a practical force which reacts on human
life, and generally with a view to the achievement of practical
aims. These aims, in the case of rights over property, assume
an essentially economic character. If these aims are affected
by facts which result in an irreparable injury, those facts will
not disappear simply through the intervention of a tardy decla-
ration to the effect that they are, it is claimed, not legally
justified. That is exactly what the Greek Government says in
the present case and what the British Government denies. The
Court cannot give a decision at the present stage of the
proceedings, as this question—in regard to which moreover I
make all necessary reservations—belongs to the merits of the case.
But it is precisely for this reason and because of the conditions in
regard to the existence of public control and the conflict between
one concession which falls within the scope of that conception
and another which is covered by the international obligations
accepted by the Mandatory, that it appears to me to be established
that the Court should reserve the case for decision on the merits.

I do not wish to terminate without explaining that in ail
the foregoing, I only have in mind the Court’s right to declare
itself to have jurisdiction. It is by reason of my respect
for this right, which I consider made out in the present case,
that I have dissented from the judgment. I do not intend
my opinion to have the slightest bearing upon the opinion
the Court might adopt (or that I might adopt myself) in
DISSENTING OPINION BY M. ALTAMIRA | 46

regard to the merits of the case, that is to say, the question
whether there has really been a violation of international obliga-
tions as regards the responsibility of the British authorities,
if the Court were to hear that question, nor to prejudge
the solution of that question in any way in so far as I
myself am concerned. Just as Judgment No. 2 did not and
could not decide this question in the case of the application
of 1924, I think that a decision in favour of jurisdiction in
the case now before the Court would also be incapable of
deciding in advance the case on the merits, just as, moreover,
a decision against jurisdiction, such as the present judgment,
could in no case be supported upon an opinion to the effect
that, contrary. to the contention of the Greek Government,
there has been no violation by the British Government of its
international obligations.

6.—Having regard to the reasons for my opinion, based
on the questions raised by Article 11 of the Mandate, I do not
think it necessary to consider the other question whether
the case, indicated in Judgment No. 5 (page 26) in regard to
the possibility of deciding disputes concerning the application
of Articles 4 and 5 of Protocol XII without the necessity
for a fresh agreement between the Parties, has or has not
arisen. I will confine myself to saying that, in my opinion,
it would have been possible to argue this point, if it had
been thought advisable to do so.
